Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 12/29/21.
Claims 1-18 are pending in the application.


Response to Arguments
The 35 USC 101 rejection is withdrawn because the instant amendment reciting “wherein the controller controls the facility device such that the consumption of energy of the facility device is equal to the individual target energy” ties the abstract idea to controlling the operation of the facility. 
The 35 USC 112(b), 2nd paragraph rejection is withdrawn because the instant amendments do not invoke 35 USC 112(f), 6th para. 
The 35 USC 112(a) rejection is withdrawn. 
Applicant’s arguments with respect to the 102(a) and 103 rejections have been considered and are fully persuasive. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117